TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 6, 2013



                                     NO. 03-13-00569-CV


             WC Paradise Cove Marina, LP; World Class Capital Group, LLC;
                WC Paradise Cove GP, LLC; and Natin Paul, Petitioners

                                                v.

      Jordan Herman, Michael Whittington and Deborah Whittington, Respondents




   PETITION FOR PERMISSIVE APPEAL FROM 419TH DISTRICT COURT OF
                          TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
PETITION FOR PERMISSIVE APPEAL DENIED -- OPINION BY JUSTICE PURYEAR




BE IT REMEMBERED that on this day came on to be considered petitioners’ petition for

permissive appeal, and the Court having considered the same, and being of the opinion that the

petition should be denied: IT IS THEREFORE considered, adjudged and ordered that the

petition for permissive appeal is denied in accordance with the opinion of this Court. It is

FURTHER ordered that the petitioners pay all costs relating to this petition, both in this Court

and the court below; and that this decision be certified below for observance